PER CURIAM.
The only question presented by the defendant in support of his appeal herein from the judgment of conviction is that the evidence was insufficient to justify the verdict of guilty. Without analyzing the evidence in its details, it is sufficient to say that the bill of exceptions shows that there was sufficient evidence presented to the jury to justify it in finding that the defendant had committed the crime with which he was charged. Whatever inferences might be drawn by the jury from the testimony of the wit*664nesses or from any discrepancy therein, or from any apparent conflict or inconsistency in their statement, was exclusively for the determination of that body. Their conclusion in these particulars is not subject to review in this court. The judgment and order are affirmed.